Title: From John Adams to Thomas Mifflin, 22 May 1797
From: Adams, John
To: Mifflin, Thomas



Sir
Philadelphia May 22d. 1797—

I have received the Letter you did me the honor to write me, on the twelfth of this month; and have maturely considered the subject of it;—
The substance of your Excellencies first request, is that I would instruct, the American Ministers in Europe to use their influence to obtain permission from the respective governments for Exporting from Great Britain, Holland, or Hamburgh; ten thousand stands of arms, for the use of the Militia of Pensylvania—as this request appears to me to be, reasonable and proper I shall readily and cheerfully comply with it, whenever your Excellency shall be pleased, to indicate to me or to the Secretary of State the names of the Agents proposed to be employed.—
your Excellencies second request is that as the proposed importation, is an object of National Utility, I would submit to the consideration of Congress the Expediency of a remission of the duties payable on such importation—
on this point, permit me respectfully to observe, that the recommendations of the President to Congress, have commonly related to measures, of general policy, and a deviation from this rule may be attended with inconvenience; that an Exemption on arms imported for a particular state, would operate as a grant to that state, and ought of Course to be provided for by a special Law
of the policy of recommending a general repeal of the duties on arms imported into the United States, doubts are entertained, as a Manufacture would thereby be discouraged which it is the public Interest to support & Encourage
I have the honor to be, / with great respect, Sir, your Excellencys / most obt & humble servt.

John Adams